Citation Nr: 1400562	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  95-09 559	)	DATE
	)
	)


THE ISSUE

Entitlement to relief from the payment of attorney fees from past-due benefits at the 20 percent rate in the calculated amount of $21,911.43 and $3,825.61 resulting from the award of service connection for a low back disability and additional compensation for dependents.

REPRESENTATION

VA Claimant represented by:  The American Legion


WITNESSES AT HEARING

Veteran and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1959 to August 1961.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2005 and May 2007 administrative decisions by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board remanded this issue in January 2009, April 2011, and September 2011.  The agency of original jurisdiction was ordered to send the Veteran and his former attorney, M.L., additional notice and afford them the opportunity to respond.  Each party to this contested claim was provided appropriate notice letters in December 2011, and each responded on several occasions in 2012, as will be discussed in greater detail below.  Thus, the required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In September 2008, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 


FINDINGS OF FACT

1.  In October 2000, the Veteran signed a contingent fee agreement with M.L., a private attorney.  This agreement specified a fee equal to 20 percent of the total of any past due benefits awarded based upon the Veteran's pending claim, less any Equal Access to Justice Act (EAJA) fees.  

2.  In March 2005, the Veteran terminated his representation by M.L.  Notice of this action was provided to VA by the Veteran in November 2005.  

3.  In an October 2005 rating decision, the Veteran was awarded service connection for traumatic arthritis of the low back, with chronic right L5 radiculopathy.  A temporary total rating of 100 percent was assigned from May 24, 1993, and a 60 percent disability rating was assigned from January 1, 1994.  

4.  The award of attorney's fees of 20 percent of past due benefits is reasonable.  


CONCLUSION OF LAW

The requirements for payment of attorney fees in the amount of 20 percent of past-due benefits payable to the Veteran calculated in the amount of $25,737.04, less any EAJA fees paid, have been met.  38 U.S.C.A. § 5904 (West 2002 & Supp 2013); 38 C.F.R. § 20.609 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

However, an attorney fee dispute is not a "claim" for disability compensation benefits.  The Court has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under another Chapter, i.e., Chapter 59.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Nevertheless, both contesting parties, the Veteran and M.L., the attorney, have been provided notice and assistance by VA.  Each was provided notice in May 2007 and March 2009 letters of the relevant laws and regulations governing this matter.  Finally, the Veteran was afforded an opportunity to testify before a Veterans Law Judge in September 2008.  Therefore, the Board finds that no further action is necessary here under VA's duties to notify and assist.  

Entitlement to Attorney's Fees

The Veteran disputes the payment of fees to M.L., his private attorney from October 2000 to March 2005.  In November 2005 and May 2007, payments of $21,911.43 and $3,835.61 were made to M.L.  The Veteran contends the payment of these fees was unreasonable and requests relief from them.  

As a preliminary matter, the Board notes that although the regulations regarding attorney-fee agreements were amended in May 2008, the amended regulations are not applicable to the claim on appeal, as the fee agreement at issue was signed in October 2000.  See 73 Fed. Reg. 29,852, 29,866 (May 22, 2008) ("The new regulations apply to fee agreements entered on or after June 23, 2008.  They do not apply to fee agreements entered before June 23, 2008.").  Accordingly, the prior regulations applicable to fee agreements are addressed within this decision.  See 38 C.F.R. § 20.609 (2007).  

In the veterans' benefits claims system, there are two separate issues for determination regarding attorney fee awards: initial eligibility for a fee award and reasonableness of the fee award.  See Scates v. Principi, 282 F.3d 1362, 1367 (Fed. Cir. 2002) (noting, however, that the line between entitlement and reasonableness of attorney fees may not be "clear and bright").  Initial eligibility is governed by 38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c)(1), (g), (h).  Reasonableness is governed by 38 C.F.R. § 20.609(e), (f).  

Regarding initial entitlement to an attorney fee award, fees may not be charged, allowed, or paid regarding services provided before the date on which a notice of disagreement is filed.  38 U.S.C.A. § 5904(c)(1).  Rather, attorney fees may be charged only if a final Board decision has been issued and the attorney or agent was retained not later than one year following the date of the Board decision.  38 C.F.R. § 20.609(c)(1).  All attorney fee agreements must be in writing, be signed by the claimant or appellant and the attorney, and include the name of the veteran, the name of the claimant or appellant if other than the veteran, the VA file number, and the specific terms under which the amount to be paid for the services of the attorney will be determined.  38 C.F.R. § 20.609(g).  

The fee agreement may require that payment of fees will be from an award of past-due benefits.  38 C.F.R. § 20.609(h).  Such an agreement is honored by VA only if the fee does not exceed 20 percent of the total amount of the past-due benefits awarded, the fee is contingent on whether the claim is resolved in a manner favorable to the claimant, and the award of past-due benefits results in a cash payment to a claimant from which the fee may be deducted.  38 U.S.C.A. § 5904(d)(2)(A); 38 C.F.R. § 20.609(h)(1).  A claim is considered to have been resolved in a manner favorable to the claimant or appellant if all or any part of the relief sought is granted.  38 U.S.C.A. § 5904(d)(2)(B); 38 C.F.R. § 20.609(h)(2).  

Regarding the reasonableness of a fee award, attorney fees must be reasonable, and may be based on a fixed fee, hourly rate, a percentage of benefits recovered, or a combination of such bases.  38 C.F.R. § 20.609(e).  Factors for consideration in determining whether fees are reasonable include:  (1) the extent and type of services the representative performed; (2) the complexity of the case; (3) the level of skill and competence required of the representative in giving the services; (4) the amount of time the representative spent on the case; (5) the results the representative achieved, including the amount of any benefits recovered; (6) the level of review to which the claim was taken and the level of the review at which the representative was retained; (7) rates charged by other representatives for similar services; and (8) whether, and to what extent, the payment of fees is contingent upon the results achieved.  38 C.F.R. § 20.609(e).  

Where there is an agreement that fees will be paid out of past-due benefits, the total fee payable to the agent or attorney may not exceed 20 percent of the total amount of any past-due benefits awarded.  38 U.S.C.A. § 5904(d)(1).  Fees which total no more than 20 percent of any past-due benefits awarded are presumed reasonable.  38 U.S.C.A. § 5904(a)(5); 38 C.F.R. § 20.609(f) (emphasis added).  Lay assertions to the contrary are insufficient as a matter of law to overcome that presumption.  In re Vernon, 8 Vet. App. 457, 459 (1996).

Where, however, an attorney is dismissed prior to successful completion of the Veteran's claim, there is no presumption of reasonableness and the attorney is not automatically entitled to the full 20 percent fee.  Scates, 282 F.3d at 1366.  Instead, the attorney is entitled to a fee that fairly and accurately reflects his contribution to and responsibility for the benefits awarded.  Scates, 282 F.3d at 1366.  Factors which may be relevant in such a determination include:  the reason for termination of the attorney's representation; whether the fee should be calculated by days spent on the case by the former attorney or the number of hours spent on the case as compared to hours spent by other representatives; whether the attorney can recover under another legal theory such as quantum meruit (Latin for "what is deserved"); whether the attorney can seek recovery from the Veteran in another forum such as a state court; and whether any other representative is also seeking legal fees for services performed for the Veteran in the case.  Scates, 282 F.3d at 1368-69.  Thus, when determining the reasonableness of an attorney fee, the Board must consider both the regulatory factors and the Scates factors.  Lippman v. Shinseki, 21 Vet. App. 184, 189-90 (2007).  

Here, in a September 2000 decision, the Board denied the Veteran's claim for entitlement to service connection for a low back disability, finding that the evidence of record demonstrated that there was no nexus between the currently diagnosed back disability and in-service back treatment.  On October 26, 2000, the Veteran entered into a Fee Agreement with a private attorney, M.L.  The Fee Agreement noted that M.L. would perform activities before the United States Court of Appeals for Veterans Claims (Court) pro bono, and that any work conducted before the Board or the RO were to be paid out of past-due benefits upon a favorable resolution of the Veteran's claim.  The fee was to be 20 percent of the past-due benefits.  

In March 2001, VA filed a motion for remand with CAVC, based on the newly-issued Veterans Claims Assistance Act of 2000 (VCAA).  M.L. filed an opposition motion, arguing that other bases for a remand existed and that VA was asking for a VCAA-based remand in an attempt to prevent him from obtaining EAJA fees.  In May 2001, the CAVC vacated the Board's September 2000 decision and remanded the case to the Board based primarily on obtaining compliance with the VCAA.

In September 2001, M.L. submitted to the Board a private medical report documenting the existence of a current back disability.  M.L. also noted that the Veteran did not waive RO consideration of that evidence.  In February 2002, the Board remanded the Veteran's case to the RO for additional development consistent with the VCAA and readjudication of the claim.  

While the case was at the RO, M.L. submitted case status requests in September 2002 and November 2002.  In March 2003, the Veteran submitted evidence that was duplicative of evidence already in the claims file.  In June 2003, ML submitted an additional status request.  In July 2003, the RO issued a supplemental statement of the case (SSOC), continuing its denial of the Veteran's claim. 

In August 2003, M.L. submitted a letter to the RO noting that the Veteran was not seeking a hearing, that the evidence of record was sufficient upon which to grant service connection, and requesting copies of specific documents in the file.  In September 2003, M.L. again requested copies of certain documents in the file.  In February 2005, M.L. requested that a VA medical center send relevant records to the RO.  

In March 2005 (as evidenced by a letter submitted in December 2005), the Veteran terminated M.L.'s representation in connection with this appeal.  In June 2005, the Veteran sent in copies of records that were already associated with the claims file.  A July 2005 SSOC continued the denial of the Veteran's claim.  In August 2005, the Veteran submitted an August 2005 opinion from a VA physician linking his back disability to service.  Based on that opinion, the RO referred the veteran for a VA examination, which resulted in a positive nexus opinion.  Based on that VA medical opinion, in an October 2005 rating decision, the RO granted service connection for the Veteran's low back disability, assigning a 100 percent evaluation from May 24, 1993, and a 60 percent evaluation effective from January 1, 1994.  

In a November 2005 Attorney Fee Eligibility Decision, the RO determined that M.L. was entitled to a payment of $21,911.43, which was 20 percent of the past-due benefits owed to the Veteran.  In a May 2007 rating letter, the RO added several dependents to the Veteran's payments.  Accordingly, in a May 2007 Supplemental Attorney Fee Eligibility Decision, the RO determined that M.L. was also entitled to a payment of $3,825.61, or 20 percent of the supplemental past-due benefits owed to the Veteran.  The Board notes that the fee award has already been released to M.L.  

Here, the fee agreement meets the basic requirements for attorney fee eligibility, and therefore, M.L. is entitled to attorney fees.  See 38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c), (g), (h).  As noted in the October 2000 fee agreement, M.L.'s fee was to be 20 percent of all past-due benefits awarded; however, this fee award is not presumed reasonable because the Veteran discharged M.L. in March 2005, prior to issuance of the favorable decision in the appeal.  Accordingly, M.L. is only entitled to "a fee that fairly and accurately reflects his contribution to and responsibility for the benefits awarded."  Scates, 282 F.3d at 1366.  

The Veteran has asserted that M.L.'s fee is not reasonable.  At the Board hearing, he asserted that M.L. "never really did anything" for the Veteran, had rude and unprofessional employees, and that he was discharged prior to the award of service connection.  Upon remand by the Board in September 2011, M.L. submitted a June 2012 statement in support of the fee award.  This statement consisted of documentation of the work completed and/or time spent in the prosecution of the Veteran's claim.  M.L. documented 11 hours of total work between 2000 and 2005 preparing correspondence, drafting legal documents, and other work related to the Veteran's claim.  M.L. also claimed 15 years of experience practicing veterans' law and described the Veteran's claim as of "reasonable" complexity.  He asserted that his efforts contributed "significantly" to the eventual grant of service connection for a spinal disability.  He further stated that his hourly rate for work before the U.S. Court of Appeals for Veterans Claims (Court) is $190/hour, and that a rate of up to $240/hour would be appropriate for representatives with his level of skill and experience.  

As noted above, M.L. represented the Veteran from October 2000 to March 2005, a period of four years and five months.  M.L. was terminated seven months before the award of benefits by VA.  It is not disputed by either party that M.L. continued to represent the Veteran for the entirety of his appeal subsequent to the Board's September 2000 denial until termination in March 2005.  The Veteran did not inform the RO until November 2005 of the termination of representation by M.L., and did not provide notice of new representation until July 2006, when he appointed a veterans service organization (VSO) as his representative.  

The Court has held that the proper standard when determining the reasonableness of an award of attorney's fees is quantum meruit.  Lippman v. Shinseki, 23 Vet. App. 243 (2009) (citing Scates, 282 F.3d at 1366).  In applying a quantum meruit analysis, consideration must first be given to the extent and type of services M.L. performed prior to being discharged, and the amount of time spent on the case.  As noted, M.L. has documented approximately 11 hours of total work on this case.  

As for the complexity of the case and the level of competence required of the Attorney, the Board finds that the service connection claim was of reasonable complexity, as contended by M.L., and required a moderate level of skill.  The Board notes that the Veteran separated from service in 1961, and thus had to establish a nexus between a current lumbosacral spine disorder and an injury in service over 40 years ago.  M.L. obtained, or assisted the Veteran in obtaining, a October 2001 private medical examination which compelled the Board to remand the service connection claim in February 2002.  Based on this and other evidence, the RO also ordered an October 2005 VA examination which resulted in a favorable medical opinion and the award of benefits.  Therefore, the value of the services provided by M.L. to the ultimate outcome of the case, including the award of service connection, was arguably significant.  Additionally, M.L. has attested to his competency and experience in the area of veterans law, and such appears to be demonstrated by the record in the present case.  Moreover, the Veteran does not cite specific examples or situations suggesting a lack of competency or advocacy on the Veteran's behalf.  

On the question of the timing of the discharge, the Board acknowledges that the Veteran has a right to discharge his attorney; however, the termination of representation does not terminate the attorney's right under a valid contract, that is, a fee agreement, to collect fees for work performed prior to termination that resulted in the claim being resolved in a manner favorable to the Veteran if all or any part of the relief sought is granted.  38 U.S.C.A. § 5904(d)(2).  

As for the amount and nature of work the Veteran did on his own behalf after discharging the attorney and before award of service connection in October 2005, and to what extent it was that work, rather than work performed by the Attorney prior to his discharge, that led to the award of service connection, the Veteran reported for an October 2005 VA medical examination.  He also forwarded to the RO in August 2005 an August 2005 VA clinical notation in which a VA physician stated the Veteran's current low back pain and radiculopathy was likely related to an in-service injury.  The Board acknowledges that these findings also played a significant role in the subsequent award of benefits.  

Nevertheless, prior to the termination of his services, M.L. prepared correspondence and legal pleadings which were filed before the Board, the RO, and the Court.  His efforts were successful in moving the Court to vacate the Board's September 2000 denial and remand the claim in May 2001.  While the Veteran may have ultimately prevailed in reopening his service connection claim after 2000, the attorney's efforts to have the September 2000 Board decision vacated prevented that action from becoming final and allowed the RO to grant an effective date back to May 24, 1993.  Therefore, the value of the attorney's services to the ultimate outcome of the case was significant in this regard.  

As for the basis of the discharge of attorney services, the Veteran asserts that he fired M.L. based on a 2005 interaction between a member of M.L.'s office staff and the Veteran's spouse.  The Veteran contended the office staff member was rude and unprofessional to himself and his spouse.  The Board notes that the Veteran has not alleged or established that M.L. failed to provide him with competent and zealous representation.  While the Veteran did state at the September 2008 hearing that M.L. took very little action in pursuit of the claim, the record indicates that the attorney was actively involved in the claims process.  

In determining reasonable attorney fees under the circumstances of this case, the standard is quantum meruit or "as much as deserved," as noted above.  The Board has considered the factors outlined in Scates, as well as the contentions advanced by the Veteran both in writing and at his personal hearing.  In light of the above, the Board concludes that the payment of 20 percent from past-due benefits, less any EAJA fees paid, arising out of the award of service connection for traumatic arthritis of the low back with chronic right L5 radiculopathy, with a temporary total rating effective May 24, 1993, and a 60 percent rating effective January 1, 1994, is warranted.  The Board recognizes that this award constitutes a substantial sum due the attorney, but concludes such a payment is not unreasonable or excessive within the broader scope of contingency fee-based legal representative of veterans.  The Veteran willingly entered into a fee agreement in 2000 for such a payment and did not terminate said agreement until shortly before benefits were awarded.  Thus, the relief from payment of attorney's fees of $21,911.43 and $3,825.61, as sought by the Veteran, is denied.  

Finally, the Veteran points to the May 2001 Court order as grounds for a factual finding that the October 2000 fee agreement was not valid after May 2001.  Specifically, the Veteran contends that the final line of the May 2001 order, stating that "[a]ny application authorized by 28 U.S.C.A. § 2412 for attorney fees and expenses must be received within 30 days after the date of this order" requires that M.L. file an additional and separate fee agreement with the Court within 30 days of the order.  28 U.S.C.A. § 2412 does not govern fee agreements between veterans and attorney representatives, however; rather, it governs applications for attorney fees paid by the government under the Equal Access to Justice Act (EAJA).  See 28 U.S.C.A. § 2412 et seq.  Thus, nothing within the May 2001 Court order modifies or terminates the October 2000 fee agreement between M.L. and the Veteran.  

In conclusion, the Board finds the award of a payment of attorney's fees from past-due benefits at the 20 percent rate in the calculated amount of $21,911.43 and $3,825.61, less any EAJA fees paid, resulting from the award of service connection for a low back disability and additional compensation for dependents is reasonable and not excessive, and the appeal is thus denied.  


ORDER

Relief from the payment of attorney fees from past-due benefits at the 20 percent rate in the calculated amount of $21,911.43 and $3,825.61, less any EAJA fees paid, resulting from the award of service connection for a low back disability and additional compensation for dependents is denied.  




                    _________________________________________________
	K. J. ALIBRANDO
Veterans Law Judge,  Board of Veterans' Appeals

Department of Veterans Affairs


